DETAILED ACTION
Amendment received on March 10, 2022 has been acknowledged. Claims 1, 8, 16, 17, 23 and 30 have been amended and entered. Therefore, claims 1-30 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose et al. U.S. Patent #6,973,619 in view of Gershman U.S. Patent #6,401,085 further in view of Hawkins U.S. Patent Application Publication 2001/0032254.
As per Claim 1, Hirose discloses a communication device (Figure 1, Cellular Device 150) operable with and remote from an information system containing core information (Figure 1, HTTP Server 100), comprising: 
a processor (Figure 1, Client devices 120-150 are well known to have processors); and 

generate a request message containing a request for some of said core information from said information system (Col.8, lines 32-34 discusses a display request is received from client terminals 120 to 150…; 
receive at least one response message from said information system formatted based on a characteristic of a screen associated with said communication device (Col.17, lines 9-12 discusses HTML generator 230 generates the view object for Displaying Divided Page for Small Screen by using the class of a root data object and information about attributes of the terminal ("the screen is small" in this case)) and 
including: 
said some of said core information (Figure 30, depicts restaurant information for 320x240 screen size and 240x180 screen size), 
an image of said some of said core information (Figure 30, depicts a guide map to the restaurant location), and 
a link to a web page associated with some of said core information (Figure 30, depicts Restaurant Information with hyperlink NEXT buttons to some of the information such as reservation, menu and opening times); and 
display said some of said core information (Figure 30, depicts how the restaurant information will display on a 320x240 and 240x180 screen size),
said image of said some of said core information (Figure 30, depicts how the restaurant guide map will display on a 320x240 screen size), and 

 said communication device being capable of displaying a list of previous web pages visited by said communication device (Figure 5, depicts Restaurant Search having results ABC, DEF…Col.9, lines 41-46 discusses if a page in a history of a browser is reexecuted by a user, as a page identification facility embedded in a URL or an HTTP header of a request can show that a past page is reexecuted, a processing state when the page was displayed is restored from the page management DB by using the identifier as a key1…Figure 30, depicts a terminal that has a display of 320x240 and a terminal having a 240x180 screen size).
Hirose et al. teaches a method and mechanism for generating control instructions to display documents, etc. in a form adapted to a terminal used by a user and a mechanism, more particularly to a method and mechanism for outputting HTML (Hyper Text Markup Language) documents, etc. in a form adapted to various attributes such as the sizes of display screens and/or communication speeds, of various terminals used by a user, such as PDA (Personal Digital Assistance), a personal computer (PC), TV set or a cellular phone having an information display function.
Hirose et al. further teaches accessing a webpage to view retrieve information regarding restaurants including making reservations.
However, Hirose et al. fails to explicitly state receive a response message from an information system having a non-monetary rating of a value of said some of said core information and displaying said non-monetary rating of said value of said some of said core information.

receive a response message from an information system having a non-monetary rating of a value of said some of said core information and displaying said non-monetary rating of said value of said some of said core information (Col.43, lines 23-28 discusses When the user requests a product report 1610 for product X, the algorithm retrieves the profiles 1620 from the profile database 1630 (which includes product ratings) of those users who have previously rated that product…lines 39-43 discusses The product ratings from the smaller set of n nearest neighbors are then used to determine a number of
product statistics 1690 along several dimensions. Those statistics are inserted into a product report template 1695 and returned to the user 1697 as a product report).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have include a product review when searching for products as in the improvement discussed in Gershman in the system executing the method of Hirose et al. As in Gershman, it is within the capabilities of one of ordinary skill in the art provide product ratings to search results with the predicted result of providing search results with product reviews while utilizing a thin client as needed in Hirose et al.
Hirose teaches a system and method to dynamically generate documents or display control information so as to provide client terminals of various capability with user interface in compliance with each terminals capability.
Hirose Col.9, lines 8-21 further teaches the User-Agent Field is used to obtain information about attributes of the terminal. Then, controller 210 orders HTML generator 230 to generate a root view 2 is generated by each view object subsequent to the root view object, the document is output to a client terminal.  
Gersham Col.19, lines 14-17 discusses using its advance query method, one can construct all sorts of Boolean queries and rank the search however you want…col.38, lines 7-8 discusses the service module then contacts the appropriate third party Web site(s) to find price, shipping and availability
information on the product from various Web suppliers 950.  This information is formatted and displayed on the handheld device's screen.
	Gersham Col.63, lines 56-61 further teaches information is presented on offerings of interest only from the immediately surrounding stores because these are the immediately available options. When asked for alternatives, the system restricts itself to all the stores within the mall-the area
within which the shopping task as a whole is likely to be performed.
	The cited portion of Gersham teaches conducting a location-based search for a user based on a user criteria, i.e. alternative products.
	Both Hirose and Gersham teach a system and method that dynamically adjusting a display of elements according to a device capability.
	However, the Hirose-Gersham combination fails to specifically state said display of said some of said core information being limited to a user selectable criteria.
Hawkins teaches said display of said some of said core information being limited to a user selectable criteria (Figure 1, Screen 101 of wireless communications device 100 depicts multiple user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to allow a user operating a thin browser of a thin client to select a criteria to filter search results as in the improvement discussed in Hawkins in the system executing the method of the Hirose-Gersham combination. As in Hawkins, it is within the capabilities of one of ordinary skill in the art to select a criteria in order to narrow search results with the predicted result of sorting results provided by a thin browser operating on a thin client as needed in the Hirose-Gersham combination.
As per Claim 2, Hirose et al. discloses the communication device as recited in Claim 1 wherein said list of previous web pages visited by said communication device comprises a link to said previous web pages (Figure 5, depicts Restaurant Search, with links to restaurants ABC, DEF, upon returning to the Restaurant Search page links to previously accessed restaurants are displayed).
As per Claim 3, Hirose et al., discloses the communication device as recited in Claim 1 wherein said link to said web page associated with said some of said core information is tagged when said web page is visited by said communication device (Col.18, lines 32-40 discusses an old reservation state screen is invoked by a back button normally provided for a browser, and a reload button also normally provided is pressed. In this case, it is determined by page manager 212 that it is a process for an old screen. In this case, since it is a page in a history, it is checked whether a state is stored in a state cache. In this case, since it should be stored in a state cache as mentioned above, the processing state is restored so as to process an application).
The cited portion of Hirose teaches how the state of a previously accessed page is stored in cache and restored, thereby being tagged as a previously accessed page.
As per Claim 4, Hirose et al. Col.14, lines 27-29 discusses the Restaurant Information has various information of restaurants desired by a user, it is divided into three categories of "Attribute", "Guide" and "Menu" here…Figure 30, depicts the Genre of Restaurant3.
However, Hirose et al. fails to explicitly state wherein said request message comprises a category of said some of said core information and a request for more information about said category for said some of said core information.
Gershman teaches wherein said request message comprises a category of said some of said core information and a request for more information about said category for said some of said core information (Col.62, lines 48-50 discusses an item is considered to be of interest if it matches the categories entered in the goals screen…Col.66, lines 8-9 discusses Shoppers begin by indicating at least the general category of merchandise they are interested in).
Therefore, it would have been obvious to one of ordinary still in the art to include in Hirose et al., the ability to explicitly provide a category to search products as taught by Gershman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 5, Hirose discloses the communication device as recited in Claim 4, wherein said category for said some of said core information comprises a product and said more information about said category for said some of said core information comprises an attribute of said product (Figure 24, depicts display for a large screen in which when restaurant ABC is selected the Genre is French a lunch 4).
As per Claim 6, Hirose et al. discloses the communication device as recited in Claim 1.  However, Hirose et al. is silent regarding wherein said at least one response message from said information system is formatted based on a preference associated with said communication device.
Gershman teaches wherein said at least one response message from said information system is formatted based on a preference associated with said communication device (Col.40, lines 48-54 discusses the query to the database utilizes the user content preferences stored as part of the user profile in the User profile database 1003 to filter the content that is returned.  The content that is returned is then formatted into a web page 1007 according to the layout preferences defined in the user profile. The web page is then returned to the client and displayed to the user 1008).
Therefore, it would have been obvious to one of ordinary still in the art to include in Hirose et al., the ability to provide results based on a user preference as taught by Gershman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 7, Hirose discloses the communication device as recited in Claim 1 wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to display said some of said core information, said image of said some of said core information, and/or said link to said web page associated with said some of said core information on different pages (Col.12, lines 53-61 discusses an HTML document may be generated so as to display 
However, Hirose et al. is silent regarding a non-monetary rating of said value of said some of said core information.
Gershman discusses a non-monetary rating of said value of said some of said core information (Col.43, lines 23-28 discusses When the user requests a product report 1610 for product X, the algorithm retrieves the profiles 1620 from the profile database 1630 (which includes product ratings) of those users who have previously rated that product…lines 39-43 discusses The product ratings from the smaller set of n nearest neighbors are then used to determine a number of product statistics 1690 along several dimensions. Those statistics are inserted into a product report template 1695 and returned to the user 1697 as a product report).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have include a product review when searching for products as in the improvement discussed in Gershman in the system executing the method of Hirose et al. As in Gershman, it is within the capabilities of one of ordinary skill in the art provide product ratings to search results with the predicted result of providing search results with product reviews while utilizing a thin client as needed in Hirose et al.
As per Claim 8, Hirose et al. discloses the communication device as claimed, that is capable of providing a user with restaurant information based on a search on a device having specific display capabilities.

However, the Hirose et al.-Gershman combination fails to explicitly state wherein said user selectable criteria includes a location sorting field.
Hawkins teaches said user selectable criteria includes a location sorting field (pg.9, ¶ [0132] discusses in response to the selection, the example the browser 104 and the wireless application 106 begin executing. The browser 104 displays the example query form 105. The example query form 105 is a CML page in the wireless application 106. Then, the user can select/enter various field values for a query. In this example, the user is selecting the location field value "San Francisco").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have include a user selectable location field as in the improvement discussed in Hawkins in the system executing the method of the Hirose-Gersham combination . As in Hawkins, it is within the capabilities of one of ordinary skill in the art provide a user selectable location field with the predicted result of filtering results based on location while operating a search query of a thin client as needed in the Hirose et al.-Gersham combination.
As per Claim 9, Hirose et al. discloses the communication device as recited in Claim 1. However, Hirose et al. is silent regarding a wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to generate a refining request message in response to said at least one response message.
Gershman teaches wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to generate a refining request message in response to said at least one response message (Col.63, lines 59-62 discusses when asked for alternatives, the system restricts itself to all the stores within the mall-the area within which the shopping task as a whole is likely to be performed).

As per Claim 10, Hirose et al. discloses the communication device as recited in Claim 1.  However, Hirose et al. is silent regarding wherein said at least one response message comprises a location of said some of said core information or a distance of said communication device to said some of said core information.
Gershman teaches (Col.68, lines 2-8 discusses the user may be located in San Francisco and wish obtain information on fine dining in the city. The user would request fine dining information utilizing the Electronic Valet 2713. Location data obtained from the integrated GPS receiver would be automatically combined with the user request for fine dining, and the combined message would then be transmitted to the Mobile Portal 2712. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a GPS receiver installed within a thin client to determine a user location and provide the user with relevant information close to the user as in the improvement discussed in Gershman in the system executing the method of Hirose et al. As in Gershman, it is within the capabilities of one of ordinary skill in the art to combine a GPS receiver within a thin client with the predicted result of providing relevant information local to a user as needed in Hirose et al.
As per Claim 11, Hirose discloses the communication device as recited in Claim 1 wherein said at least one response message is a function of a profile of said communication device (Col.7, lines 19-27 discusses controller 210 administers a session and determines whether a request belongs to an existing session or whether a new session should be initiated. It may also access to terminal DB 250 to obtain information about attributes of the terminal from identification information obtainable from client terminals 120 to 150, and output the information about attributes of the terminal to HTML generator 230. Data service facility 220 and HTML generator 230 may also respectively access to terminal DB 250).
As per Claim 12, Hirose discloses the communication device as recited in Claim 1.  Hirose et al. is silent regarding wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to log into said information system using an access identifier, said at least one response message from said information system being a function of access privileges associated with said access identifier.
Gershman teaches wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to log into said information system using an access identifier, said at least one response message from said information system being a function of access privileges associated with said access identifier (Col.41, lines 51-58 discusses the data model that supports the Persona concept. The user table 1310 contains a record for each user who has an account in the system. This table contains a username and a password 1320 as well as a unique identifier. Each user can have multiple Personas 1330, which act as containers for more specialized structures called Profiles 1340. Profiles contain the detailed personal information in Profile Field 1350 records…lines 65-69 discusses This Profile Restriction could be contained in the "Travel" Profile of the "Work" Persona set up by the user's employer, for instance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have multiple profiles having different privileges to access an information system as in the improvement discussed in Gershman in the system executing the method of Hirose et al. As in Gershman, it is within the capabilities of one of ordinary skill in the art to provide a user a username and password to log into an information system to allow service levels based on user profiles with the predicted result of providing access restrictions based on a user profile as needed in Hirose et al.
As per Claim 13, Hirose et al., discloses the communication device as recited in Claim 1.  However, Hirose et al. is silent regarding a device wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to log into said information system using an access identifier, said format of said at least one response message and content of said some of said core information being a function of a profile of said communication device associated with said access identifier.
Gershman teaches a device wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to log into said information system using an access identifier (Col.41, lines 51-58 discusses the data model that supports the Persona concept. The user table 1310 contains a record for each user who has an account in the system. This table contains a username and a password 1320 as well as a unique identifier)
said format of said at least one response message and content of said some of said core information being a function of a profile of said communication device associated with said access identifier (Col.41, lines 39-46 discusses the web server gets the layout and 40 content preferences 1002 for that particular user, with the request to the database keyed off of a unique user id stored in the client (i.e. web browser) and the User profile database 1003. The web server then retrieves the content 1004 for the page that has been requested from the content database1005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to require log in data to access an information system as in the improvement discussed in Gershman in the system executing the method of Hirose et al. As in Gershman, it is within the capabilities of one of ordinary skill in the art to provide a user a username and password to log into an information system to allow the system to identify user preferences with the predicted result of providing content based on user preference as needed in Hirose et al.
As per Claim 14, Hirose et al., discloses the communication device as recited in Claim 1.  However, Hirose et al. is silent regarding wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to generate said request message from a voice input into said communication device.
Gershman discloses wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to generate said request message from a voice input into said communication device (Col.49, lines 18-21 discusses Speech recognition and speech synthesis in combination with intelligent agent animated representation and tactile input provides for efficient, intuitive, and emotion ally rewarding interaction with the system).
Therefore, it would have been obvious to one of ordinary skill in the art of e-commerce at the time of the invention to modify the system of Hirose et al., to include the ability to provide a system that can recognize speech input as taught by Gershman to provide a device that receives input data from sensors, GPS, camera, microphones, and other user inputs integrated with the wireless hand held device. Col.60, lines 61-65
As per Claim 15, Hirose et al. discloses the communication device as recited in Claim 1.  However, Hirose et al. is silent regarding wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to receive an updated response message based on an update to said some of said core information within said information system.
Gershman teaches wherein said memory and said computer program code are further configured to, with said processor, cause said communication device to receive an updated response message based on an update to said some of said core information within said information system (Col.62, lines 52-58 discusses as the shopper strolls a map displays his or her precise current location in the mall. If an item displayed is selected by the shopper while browsing, the system alerts the shopper 
Therefore, it would have been obvious to one of ordinary skill in the art of e-commerce at the time of the invention to modify the system of Hirose et al., to include the ability to provide updates regarding interested products as taught by Gershman to provide a personalized experience for each customer via a personal site located on a server. Col.61, lines 56-57
As per Claim 16, Hirose et al., Col.7, lines 19-27 discusses controller 210 administers a session and determines whether a request belongs to an existing session or whether a new session should be initiated5.  However, Hirose et al. fails to explicitly disclose the communication device wherein said at least one response message is a function of web page usage with respect to said some of said core information.
Gershman teaches the communication device wherein said at least one response message is a function of web page usage for said some of said core information (Col.42, lines 62-66 discusses the process for generating the page that displays the agent's current statistics. When the user requests the agent statistics page 1510 with the client browser, the server retrieves the users' statistics 1520 from the users' profile database 1530).
Therefore, it would have been obvious to one of ordinary skill in the art of e-commerce at the time of the invention to modify the system of Hirose et al., to include the ability to provide web pages based on user frequency of visits as taught by Gershman to provide a personalized experience for each customer via a personal site located on a server. Col.61, lines 56-57
As per Claim 17, Hirose et al. discloses a method operable on a processor of communication device remote from an information system configured to contain core information, comprising: 

receiving at least one response message from said information system formatted based on a characteristic of a screen associated with said communication device (Col.17, lines 9-12 discusses HTML generator 230 generates the view object for Displaying Divided Page for Small Screen by using the class of a root data object and information about attributes of the terminal ("the screen is small" in this case)) and 
including: 
said some of said core information (Figure 30, depicts restaurant information for 320x240 screen size and 240x180 screen size), 
an image of said some of said core information (Figure 30, depicts a guide map to the restaurant location), and 
a link to a web page associated with some of said core information (Figure 30, depicts Restaurant Information with hyperlink NEXT buttons to some of the information such as reservation, menu and opening times); and 
displaying said some of said core information (Figure 30, depicts how the restaurant information will display on a 320x240 and 240x180 screen size),
said image of said some of said core information (Figure 30, depicts how the restaurant guide map will display on a 320x240 screen size), and 
said link to said web page associated with said some of said core information on said screen (Figure 30, depicts NEXT hyperlinks that link to more restaurant information and how it will display on a 320x240 and 240x180 screen size),
6…Figure 30, depicts a terminal that has a display of 320x240 and a terminal having a 240x180 screen size).
Hirose et al. teaches a method and mechanism for generating control instructions to display documents, etc. in a form adapted to a terminal used by a user and a mechanism, more particularly to a method and mechanism for outputting HTML (Hyper Text Markup Language) documents, etc. in a form adapted to various attributes such as the sizes of display screens and/or communication speeds, of various terminals used by a user, such as PDA (Personal Digital Assistance), a personal computer (PC), TV set or a cellular phone having an information display function.
Hirose et al. further teaches accessing a webpage to view retrieve information regarding restaurants including making reservations.
However, Hirose et al. fails to explicitly state receive a response message from an information system having a non-monetary rating of a value of said some of said core information and displaying said non-monetary rating of said value of said some of said core information.
Gershman Col.60, lines 50-53 teaches a Mobile Portal Platform including a Mobile Portal and an Electronic Valet. The Electronic Valet is a hand held wireless computer device executing Thin Client Software…Col.61, lines 15-18 discusses The Mobile Portal then forms a message based on the data 
receive a response message from an information system having a non-monetary rating of a value of said some of said core information and displaying said non-monetary rating of said value of said some of said core information (Col.43, lines 23-28 discusses When the user requests a product report 1610 for product X, the algorithm retrieves the profiles 1620 from the profile database 1630 (which includes product ratings) of those users who have previously rated that product…lines 39-43 discusses The product ratings from the smaller set of n nearest neighbors are then used to determine a number of
product statistics 1690 along several dimensions. Those statistics are inserted into a product report template 1695 and returned to the user 1697 as a product report).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have include a product review when searching for products as in the improvement discussed in Gershman in the system executing the method of Hirose et al. As in Gershman, it is within the capabilities of one of ordinary skill in the art provide product ratings to search results with the predicted result of providing search results with product reviews while utilizing a thin client as needed in Hirose et al.
Hirose teaches a system and method to dynamically generate documents or display control information so as to provide client terminals of various capability with user interface in compliance with each terminals capability.
Hirose Col.9, lines 8-21 further teaches the User-Agent Field is used to obtain information about attributes of the terminal. Then, controller 210 orders HTML generator 230 to generate a root view object, and HTML generator 230 generates a root view object while referring to a root object of the group of data objects and information about attributes of the terminal. As to object other than the root view object, a parent view object generates child view objects while referring to the group of data 7 is generated by each view object subsequent to the root view object, the document is output to a client terminal.  
Gersham Col.19, lines 14-17 discusses using its advance query method, one can construct all sorts of Boolean queries and rank the search however you want…col.38, lines 7-8 discusses the service module then contacts the appropriate third party Web site(s) to find price, shipping and availability
information on the product from various Web suppliers 950.  This information is formatted and displayed on the handheld device's screen.
	Gersham Col.63, lines 56-61 further teaches information is presented on offerings of interest only from the immediately surrounding stores because these are the immediately available options. When asked for alternatives, the system restricts itself to all the stores within the mall-the area
within which the shopping task as a whole is likely to be performed.
	The cited portion of Gersham teaches conducting a location-based search for a user based on a user criteria, i.e. alternative products.
	Both Hirose and Gersham teach a system and method that dynamically adjusting a display of elements according to a device capability.
	However, the Hirose-Gersham combination fails to specifically state said display of said some of said core information being limited to a user selectable criteria.
Hawkins teaches said display of said some of said core information being limited to a user selectable criteria (Figure 1, Screen 101 of wireless communications device 100 depicts multiple user selectable criteria such as: Cuisine, Price, Services and Location on Browser 104 user can be seen selecting a location such as Seattle or within 5 mile radius).

As per Claim 18, Hirose et al. discloses the method as recited in Claim 17 wherein said list of previous web pages visited by said communication device comprises a link to said previous web pages (Figure 5, depicts Restaurant Search, with links to restaurants ABC, DEF, upon returning to the Restaurant Search page links to previously accessed restaurants are displayed).
As per Claim 19, Hirose et al. discloses the method as recited in Claim 17 wherein said link to said web page associated with said some of said core information is tagged when said web page is visited by said communication device (Col.18, lines 32-40 discusses an old reservation state screen is invoked by a back button normally provided for a browser, and a reload button also normally provided is pressed. In this case, it is determined by page manager 212 that it is a process for an old screen. In this case, since it is a page in a history, it is checked whether a state is stored in a state cache. In this case, since it should be stored in a state cache as mentioned above, the processing state is restored so as to process an application).
The cited portion of Hirose teaches how the state of a previously accessed page is stored in cache and restored, thereby being tagged as a previously accessed page.
As per Claim 20, Hirose et al. Col.14, lines 27-29 discusses the Restaurant Information has various information of restaurants desired by a user, it is divided into three categories of "Attribute", "Guide" and "Menu" here…Figure 30, depicts the Genre of Restaurant8).
However, Hirose et al. fails to explicitly state wherein said generating said request message comprises providing a category of said some of said core information and a request for more information about said category for said some of said core information 
Gershman teaches wherein said generating said request message comprises providing a category of said some of said core information and a request for more information about said category for said some of said core information (Col.62, lines 48-50 discusses an item is considered to be of interest if it matches the categories entered in the goals screen…Col.66, lines 8-9 discusses Shoppers begin by indicating at least the general category of merchandise they are interested in).
Therefore, it would have been obvious to one of ordinary still in the art to include in Hirose et al., the ability to explicitly provide a category to search products as taught by Gershman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
As per Claim 21, Hirose et al. discloses the method as recited in Claim 20 wherein said category for said some of said core information comprises a product and said more information about said category for said some of said core information comprises an attribute of said product (Figure 24, depicts display for a large screen in which when restaurant ABC is selected the Genre is French a lunch 9).
As per Claim 22, Hirose et al. discloses the method as recited in Claim 17.  However, Hirose et al. is silent regarding wherein said at least one response message from said information system is formatted based on a preference associated with said communication device.
Gershman wherein said at least one response message from said information system is formatted based on a preference associated with said communication device (Col.40, lines 48-54 discusses the query to the database utilizes the user content preferences stored as part of the user profile in the User profile database 1003 to filter the content that is returned.  The content that is returned is then formatted into a web page 1007 according to the layout preferences defined in the user profile. The web page is then returned to the client and displayed to the user 1008).
Therefore, it would have been obvious to one of ordinary still in the art to include in Hirose et al., the ability to provide results based on a user preference as taught by Gershman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 23, Hirose et al. discloses the communication device as claimed, that is capable of providing a user with restaurant information based on a search on a device having specific display capabilities.
Gershman also teaches where knowledge of a shopper's precise location in a shopping mall is valuable because it enables the identification of the stores immediately surrounding the shopper.
user selectable criteria includes a location sorting field.
Hawkins teaches said user selectable criteria includes a location sorting field (pg.9, ¶ [0132] discusses in response to the selection, the example the browser 104 and the wireless application 106 begin executing. The browser 104 displays the example query form 105. The example query form 105 is a CML page in the wireless application 106. Then, the user can select/enter various field values for a query. In this example, the user is selecting the location field value "San Francisco").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have include a user selectable location field as in the improvement discussed in Hawkins in the system executing the method of the Hirose-Gersham combination . As in Hawkins, it is within the capabilities of one of ordinary skill in the art provide a user selectable location field with the predicted result of filtering results based on location while operating a search query of a thin client as needed in the Hirose et al.-Gersham combination.
As per Claim 24, Hirose et al. discloses the method as recited in Claim 17.  However, Hirose et al. is silent regarding a method further comprising generating a refining request message in response to said at least one response message.
Gershman teaches generating a refining request message in response to said at least one response message (Col.63, lines 59-62 discusses when asked for alternatives, the system restricts itself to all the stores within the mall-the area within which the shopping task as a whole is likely to be performed).
Therefore, it would have been obvious to one of ordinary still in the art to include in the Hirose et al. the ability to request alternative results based on a search criteria as taught by Gershman since the claimed invention is merely a combination of old elements, and in the combination each element merely 
As per Claim 25, Hirose discloses the method as recited in Claim 17 wherein said at least one response message is a function of a profile of said communication device (Col.7, lines 19-27 discusses controller 210 administers a session and determines whether a request belongs to an existing session or whether a new session should be initiated. It may also access to terminal DB 250 to obtain information about attributes of the terminal from identification information obtainable from client terminals 120 to 150, and output the information about attributes of the terminal to HTML generator 230. Data service facility 220 and HTML generator 230 may also respectively access to terminal DB 250).
As per Claim 26, Hirose discloses the method as recited in Claim 17.  However, Hirose et al. is silent regarding further comprising logging into said information system using an access identifier, said at least one response message from said information system being a function of access privileges associated with said access identifier.
Gershman teaches logging into said information system using an access identifier, said at least one response message from said information system being a function of access privileges associated with said access identifier (Col.41, lines 51-58 discusses the data model that supports the Persona concept. The user table 1310 contains a record for each user who has an account in the system. This table contains a username and a password 1320 as well as a unique identifier. Each user can have multiple Personas 1330, which act as containers for more specialized structures called Profiles 1340. Profiles contain the detailed personal information in Profile Field 1350 records…lines 65-69 discusses This Profile Restriction could be contained in the "Travel" Profile of the "Work" Persona set up by the user's employer, for instance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have multiple profiles having different privileges to access an information system as in the 
As per Claim 27, Hirose discloses et al., the method as recited in Claim 17.  However, Hirose et al. is silent regarding a method further comprising logging into said information system using an access identifier, said format of said at least one response message and content of said some of said core information being a function of a profile of said communication device associated with said access identifier.
Gershman teaches a method further comprising logging into said information system using an access identifier (Col.41, lines 51-58 discusses the data model that supports the Persona concept. The user table 1310 contains a record for each user who has an account in the system. This table contains a username and a password 1320 as well as a unique identifier)
said format of said at least one response message and content of said some of said core information being a function of a profile of said communication device associated with said access identifier (Col.41, lines 39-46 discusses the web server gets the layout and 40 content preferences 1002 for that particular user, with the request to the database keyed off of a unique user id stored in the client (i.e. web browser) and the User profile database 1003. The web server then retrieves the content 1004 for the page that has been requested from the content database1005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to require log in data to access an information system as in the improvement discussed in Gershman in the system executing the method of Hirose et al. As in Gershman, it is within the capabilities of one of ordinary skill in the art to provide a user a username and password to log into an 
As per Claim 28, Hirose et al. discloses the method as recited in Claim 17.  However, Hirose et al. is silent regarding wherein said generating said request message is from a voice input into said communication device.
Gershman discloses wherein said generating said request message is from a voice input into said communication device (Col.49, lines 18-21 discusses Speech recognition and speech synthesis in combination with intelligent agent animated representation and tactile input provides for efficient, intuitive, and emotion ally rewarding interaction with the system).
Therefore, it would have been obvious to one of ordinary skill in the art of e-commerce at the time of the invention to modify the system of Hirose et al., to include the ability to provide a system that can recognize speech input as taught by Gershman to provide a device that receives input data from sensors, GPS, camera, microphones, and other user inputs integrated with the wireless hand held device. Col.60, lines 61-65
As per Claim 29, Hirose et al., discloses the method as recited in Claim 17.  However, Hirose et al. is silent regarding a method further comprising receiving an updated response message based on an update to said some of said core information within said information system.
Gershman teaches a method further comprising receiving an updated response message based on an update to said some of said core information within said information system (Col.62, lines 52-58 discusses as the shopper strolls a map displays his or her precise current location in the mall. If an item displayed is selected by the shopper while browsing, the system alerts the shopper to the local retailer offering the same product for the lowest price, or announces the best local price. This search is restricted to the local mall, as that is the assumed radius the shopper is willing to travel).
 Col.61, lines 56-57
As per Claim 30, Col.7, lines 19-27 discusses controller 210 administers a session and determines whether a request belongs to an existing session or whether a new session should be initiated10.  However, Hirose et al. fails to explicitly disclose a method wherein said at least one response message is a function of web page usage with respect to said some of said core information.
Gershman teaches the method wherein said at least one response message is a function of web page usage for said some of said core information (Col.42, lines 62-66 discusses the process for generating the page that displays the agent's current statistics. When the user requests the agent statistics page 1510 with the client browser, the server retrieves the users' statistics 1520 from the users' profile database 1530).
Therefore, it would have been obvious to one of ordinary skill in the art of e-commerce at the time of the invention to modify the system of Hirose et al., to include the ability to provide web pages based on user frequency of visits as taught by Gershman to provide a personalized experience for each customer via a personal site located on a server. Col.61, lines 56-57



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figure 5, depicts Restaurant Search with ABC, DEF results, when a user selects ABC and returns to the Restaurant Search screen the list of ABC, DEF is displayed, where ABC was previously accessed, because the page accessed to view ABC restaurant is within the page history.  Therefore, the device is capable of displaying previously accessed webpages based on terminal screen size.
        2 Figure 5, depicts search results in an order for a particular screen.
        3 The cited portion states that restaurant information returned is various information desired by a user, however not explicitly stated Figure 30 depicts the Restaurant Genre, which implicitly implies that a user can search for restaurant genres.
        4 The examiner is construing Genre as a category, Product as Menu, and Attribute of the Product as the Menu Item, because in terms of a restaurant French would be a category of food for restaurants, the restaurant has two menus serving as products, roast meat is an attribute of the lunch menu and hamburg steak is an attribute of the ordinary menu.
        5 Examiner is construing one response message is a function of web page usage as determining whether a request belongs to an existing session or a new session, because the system is generating a HTML page based on if the page was accessed.
        6 Figure 5, depicts Restaurant Search with ABC, DEF results, when a user selects ABC and returns to the Restaurant Search screen the list of ABC, DEF is displayed, where ABC was previously accessed, because the page accessed to view ABC restaurant is within the page history.  Therefore, the device is capable of displaying previously accessed webpages based on terminal screen size.
        7 Figure 5, depicts search results in an order for a particular screen.
        8 The cited portion states that restaurant information returned is various information desired by a user, however not explicitly stated Figure 30 depicts the Restaurant Genre, which implicitly implies that a user can search for restaurant genres.
        9 The examiner is construing Genre as a category, Product as Menu, and Attribute of the Product as the Menu Item, because in terms of a restaurant French would be a category of food for restaurants, the restaurant has two menus serving as products, roast meat is an attribute of the lunch menu and hamburg steak is an attribute of the ordinary menu.
        10 Examiner is construing one response message is a function of web page usage as determining whether a request belongs to an existing session or a new session, because the system is generating a HTML page based on if the page was accessed.